Citation Nr: 1420235	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-31 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased schedular rating for a chronic lumbosacral strain with degenerative changes, currently rated 40 percent.

2.  Entitlement to an extraschedular rating for a chronic lumbosacral strain with degenerative changes.

3.  Entitlement to an extension of the period during which a temporary total rating is in effect for surgical treatment necessitating convalescence.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO granted a temporary total rating from November 24, 2008 until January 1, 2009, and denied entitlement to an increased rating from that date, continuing the Veteran's 40 percent rating.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  The Veteran subsequently submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.1304(c) (2013) (allowing of waiver of right to initial AOJ review of evidence submitted directly to the Board).

The issue of entitlement to a separate rating for radiculopathy associated with the service connected chronic lumbar strain with degenerative changes has been raised by the evidence of record but this issue has not yet been adjudicated by the AOJ.  This issue is therefore referred to the AOJ for appropriate action.

The issues of entitlement to an extraschedular rating for a chronic lumbar strain with degenerative changes, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and entitlement to an extension of the period during which a temporary total rating is in effect for surgical treatment necessitating convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's chronic lumbar strain with degenerative changes has not been manifested by ankylosis or clinical evidence of incapacitating episodes of more than one week during any 12 month period.


CONCLUSION OF LAW

The criteria for an increased rating for a chronic lumbar strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This letter provided additional information regarding the criteria applicable to the Veteran's increased rating claim.  The case was most recently readjudicated in the October 2011 statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording the Veteran a September 2011 VA examination, which for the reasons indicated below was adequate.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claim for an increased schedular rating for a lumbar spine disability.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the current, uniform 40 percent schedular rating is appropriate for the Veteran's chronic lumbar strain with degenerative changes.

The Veteran's chronic lumbar strain with degenerative changes is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, applicable to degenerative arthritis of the spine.  All diseases and injuries of the spine other than an intervertebral disc syndrome, however, are evaluated under the general rating formula for diseases and injuries of the spine (general rating formula).  An intervertebral disc syndrome is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only available higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating intervertebral disc syndrome based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note 1 to the formula for rating an intervertebral disc syndrome based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

There is nothing in the Veteran's testimony, the private treatment records, or the  September 2011 VA examination that indicates his lumbar spine symptoms more nearly approximate either unfavorable ankylosis or incapacitating episodes of at least 6 weeks in any 12 month period.  To the contrary, there is no evidence of unfavorable ankylosis.  The private treatment records, including those from physical therapists and Dr. Thalgott, which indicate severe impairment from the lumbar spine disability as discussed below, at no time indicated there was lumbar ankylosis.  Studies conducted by these health care professionals revealed that the appellant retainied at least some range of lumbar motion.  Indeed, at the September 2011 VA examination, flexion was to 50 degrees with painful motion at 0 degrees, and there was at least some range of motion (with painful motion at 0 degrees) in all other planes.  There is thus no evidence of symptoms more nearly approximating unfavorable ankylosis warranting a higher schedular rating under the general rating formula.

The Veteran was unable to perform repetitive use testing because he developed pain and instability preventing repetitive movement in the weight bearing position.  Moreover, he indicated that he had 12 flare-ups per year, which required bed rest of 2-3 days, self-treated.  During the Board hearing, the Veteran's representative argued that the inability to perform repetitive movements due to pain, weakened movements, excess fatigability, incoordination, and muscle spasms warranted a higher rating.  Hearing Transcript, at 11.  To the extent that the Veteran's representative contends that these symptoms warrant a higher schedular rating, his argument must be rejected.  While as a general matter, VA must consider additional functional impairment beyond the limitation of motion objectively demonstrated, such as during flare-ups due to symptoms like those indicated by the Veteran and his representative during the Board hearing, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59, the Court has specifically held that these considerations do not apply, where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, there is no basis for a higher schedular rating under the general rating formula.

In addition, the Veteran specifically indicated during the Board hearing that he had not been given a note from his doctor instructing that he go on bed rest.  Hearing Transcript, at 11.  The Veteran did indicate that his doctor advised that he stay in bed when feeling back symptoms and that the appellant would stay in bed for two to three days.  Significantly, "treatment by a physician" does "not require a visit to a physician's office or hospital but would include telephone consultation with a physician."  Final Rule, Schedule for Rating Disabilities; Intervertebral Disc Syndrome, Supplementary Information, 67 Fed. Reg. 54345-01 (Aug. 22, 2002).  To the extent that such verbal instructions constitute prescription and treatment by a physician, however, the Veteran did not indicate that it was at least 6 weeks during any 12 month period.  Moreover, the September 2011 VA examiner, although he indicated that the Veteran self-treated with bed rest, did characterize these episodes as incapacitating, but indicated that they were for less than one week during the prior 12 months.  The Veteran's symptoms thus did not more nearly approximate those that would warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a schedular rating higher than 40 percent any time during the appeal period.  The benefit of the doubt doctrine is therefore not for application, and the claim for an increased schedular rating for a lumbar spine disability must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased schedular rating for a chronic lumbosacral strain with degenerative changes is denied.


REMAND

The Veteran and his treating physician, Dr. Thalgott, have indicated that the appellant's disability picture is exceptional, in that it causes symptoms not specifically listed in either the general rating formula or the formula for rating intervertebral disc syndrome based on incapacitating episodes, such as inability to sleep due to pain, balance problems, and difficulty or inability to perform various activities of daily living.  Moreover, both Dr. Thalgott and the Social Security Administration have found the Veteran to be unemployable due to his lumbar spine disability.  As the relevant criteria do not contemplate all of the Veteran's lumbar spine symptoms and there is evidence of marked interference with employment, an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is for consideration.

In addition, as there is evidence of unemployability due to service connected disability, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, as part and parcel of the increased rating claim, has been raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the Veteran is in receipt of a 40 percent rating for his lumbar spine disability and a noncompensable rating for his erectile dysfunction, however, he does not meet the regular schedular standards for consideration of a total disability rating based on individual unemployability.  38 C.F.R. § 4.16(a).

In these circumstances, consideration of both an extraschedular rating for the lumbar spine disability and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(b) have been raised by the evidence of record but cannot be considered by the Board in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  A remand is therefore warranted for referral to the Director of Compensation to consider entitlement to both an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a  total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(b).

Finally, in its November 2009 rating decision, the RO granted a temporary total rating from November 24, 2008 to January 1, 2009 based on surgical treatment necessitating convalescence under 38 C.F.R. § 4.30.  In the October 2010 notice of disagreement, the Veteran's representative asked, in part, that the RO "reconsider the mere (three) months convalescence for an extension."  Reading this document liberally, the Veteran's representative was expressing disagreement with the denial of a longer period for the temporary total rating under 38 C.F.R. § 4.30.  See 38 C.F.R. § 20.201 (notice of disagreement does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  The Board notes that it does not appear that the temporary total rating was granted for three months under 38 C.F.R. § 4.30(a), but the regulation does theoretically authorize an extension of  one, two, or three months beyond the initial three months.  38 C.F.R. § 4.30(b).  The Veteran is therefore not receiving the maximum possible benefit under this regulation, and his notice of disagreement warrants issuance of a statement of the case.  As a statement of the case has not been issued, remand is warranted for the AOJ to do so.  38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims of entitlement to an extraschedular rating for a chronic lumbosacral strain with degenerative changes, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, to include if warranted under 38 C.F.R. § 4.16(b), and entitlement to an extension of the period during which a temporary total rating is in effect for surgical treatment necessitating convalescence, are REMANDED for the following action:

1.  Adjudicate the appellant's entitlement to service connection and separate ratings for bilateral lower extremity radiculopathy secondary to a chronic lumbosacral strain with degenerative changes.  The appellant is hereby notified that the Board would not have appellate jurisdiction to review any denial of this claim in the absence of a timely perfected appeal.  

2.  Thereafter refer to the Director of Compensation the issues of entitlement to an extraschedular rating for a chronic lumbosacral strain with degenerative changes under 38 C.F.R. § 3.321(b) and (2) entitlement to a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16.

3.  Issue a statement of the case addressing the issue of entitlement to an extension of the period during which a temporary total rating is in effect for surgical treatment necessitating convalescence under 38 C.F.R. § 4.30.  The Veteran must be advised of his appellate rights.  If an appeal is perfected in this matter, this claim should be returned to the Board, if otherwise in order. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims of entitlement to an extraschedular rating for a lumbar spine disability, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the appellant and his representative have had an adequate opportunity to respond, these claims must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


